                Case 16-01014-RAM         Doc 119     Filed 10/12/18     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
 In re:
                                                        Case No. 15-15051-RAM
 QUINTIN LARIOS                                         Chapter 7
 MARIA LARIOS

       Debtor.
 _____________________________________/

 WILLIAM GARAY

           Plaintiff,

 v.                                                     Adv. Proc. No. 16-01014-RAM

 QUINTIN LARIOS and MARIA LARIOS,

       Defendant.
 _____________________________________/

                                 DEFENDANT’S WITNESS LIST

          The Defendants, QUINTIN LARIOS and MARIA LARIOS (hereinafter “Defendants”),

by and through undersigned counsel, files their Witness List and state the following:

                                          WITNESS LIST

      1. The Debtor – Quintin Larios. Anticipated testimony will detail his involvement,

          administration, and closure of Sunset Larios Restaurant and any records relevant thereto;

          any dealings either in an individual or business capacity with Soma Corporation and

          Felipe Valls, Jr.; information and involvement with the North Carolina property and

          personal property contained therein; the allegations contained in the Complaint, and all

          information relevant thereto.

      2. The Joint Debtor – Maria Teresa Larios. Anticipated testimony will detail her

          involvement, administration, and closure of Sunset Larios Restaurant and any records
                    Case 16-01014-RAM             Doc 119     Filed 10/12/18       Page 2 of 2
Page 2.


          relevant thereto; any dealings either in an individual or business capacity with Soma

          Corporation and Felipe Valls, Jr.; information and involvement with the North Carolina

          property and personal property contained therein; the allegations contained in the

          Complaint, and all information relevant thereto.

   3. Carmen Larios – Daughter of the Debtors. Anticipated Testimony will detail involvement

          and closure of Sunset Larios Restaurant and any records relevant thereto and any dealings

          as a representative of Sunset Larios Restaurant with Soma Corporation or any other

          entity.

   4. Any and all witnesses on Plaintiff’s Witness List.

   5. Any and all witnesses the Plaintiff calls at Trial.



                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via
electronic mail this 12th day of October 2018 to: Ricardo Corona, Esq., Counsel for Plaintiff,
bk@coronapa.com.

                                                            KINGCADE & GARCIA, P.A
            CERTIFICATE PURSUANT TO                         Counsel for the Debtor/Defendants
              LOCAL RULE 9011-4(B)                          Kingcade Building
                                                            1370 Coral Way ▪ Miami, Florida 33145-2960
               I HEREBY CERTIFY that I am                   Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
          admitted to the Bar of the United States
          District Court for the Southern District of
                                                            /s/ Timothy S. Kingcade
          Florida and I am in compliance with the
          additional qualifications to practice in          x Timothy S. Kingcade, Esq., FBN 082309
          this Court set forth in Local Rule 2090-          □ Wendy Garcia, Esq., FBN 0865478
          1(A).                                             □ Jessica L. McMaken, Esq., FBN 580163
